On 31 March 1993, the parties to this action, the Commissioner of Insurance of the State of North Carolina and the North Carolina Rate Bureau, moved the Court in writing for an order allowing the withdrawal of the Commissioner’s petition for discretionary review and remanding the matter to the Commissioner for entry of a consent order as set forth in exhibit A attached to the parties’ motion.
The Court earlier allowed the Commissioner’s petition on 14 August 1991 and heard arguments on 10 February 1992 but has not yet rendered an opinion.
The parties’ motion is based on the parties having reached a settlement of all matters in dispute in this case.
The Court believes that the parties should be allowed to settle this case on such terms as they determine to be fair and in the best interests of all concerned and that the Court should not express any opinion on the merits of the settlement.
The Court, therefore, ORDERS that, without any determination by the Court on the merits of the settlement, the parties’ motion to withdraw the Commissioner’s petition for discretionary review and to remand the matter to the Commissioner for the entry of the consent order contemplated by the parties Be AND THE SAME IS, HEREBY, ALLOWED.
*542It is further ordered that the Clerk of this Court forthwith certify a copy of this order to the parties.
Done by the Court in Conference this the 7 day of April, 1993.